Mr. JUSTICE JONES, dissenting: I respectfully dissent. Three witnesses for the plaintiff, Ruby Lytle, Forest Campbell and Lottie Parker, testified that they did not hear the train whistle blow or its bell ring. They did not testify that the whistle did not blow and the bell did not ring. (Campbell testified that the whistle did not blow and the bell did not ring but he was squarely impeached by his deposition upon cross-examination and was never rehabilitated.) The cross-examiner was careful in having these witnesses differentiate between “the whistle didn’t blow and the bell didn’t ring,” and “I didn’t hear the whistle blow or the bell ring.” Thus, plaintiff failed to prove by these witnesses that the whistle did not blow and the bell did not ring. To the contrary, the plaintiff himself testified that he heard the whistle blow when he was approximately one-half mile distant from the crossing. In addition to this the plaintiff called defendant Byron Lowery, the engineer, as a witness under section 60 of the Civil Practice Act (Ill. Rev. Stat. 1973, ch. 110, par. 60). Lowery testified that he both blew the whistle and rang the bell at the appropriate whistle post and in the directed manner. Not only is the engineer’s testimony in this regard not contradicted, it is corroborated by the testimony of the plaintiff. Accordingly, the section 60 testimony of the engineer is binding on the plaintiff. Kapraun v. Kapraun (1957), 12 Ill. 2d 348, 146 N.E.2d 7; Chance v. Kinsella (1923), 310 Ill. 515, 142 N.E. 194; Cheek v. Avco Lycoming Division (1977), 56 Ill. App. 3d 217, 371 N.E.2d 994. The majority states that there is circumstantial evidence which contradicts Lowery’s testimony. They cite decedent’s (slow) speed one-half mile from the crossing, her familiarity with the crossing and the extreme caution necessary to traverse the crossing. This evidence is not contradictory of the testimony of Lowery but a convolution of evidence of plaintiff’s decedent’s contributory negligence. The majority rests its position upon the assertion that the crossing was obscured as a result of the fog, citing National Bank v. Norfolk & Western Ry. Co. That case is not in point for the obstructions to the crossing there involved consisted of trees, shrubbery and a house. In this case there were no tangible obstructions to the crossing; rather, all observation was limited by a generally prevailing fog. The railroad crossing was neither more nor less obscured than any other tangible object in the vicinity. Despite the foggy condition prevalent the train brakeman (present in the cab with the engineer) was able to see plaintiff’s decedent’s automobile approaching the crossing in time, and from a sufficient distance, to warn the engineer who then applied the emergency brake of the train when it was 200 feet distant from the crossing. Had she been in the exercise of ordinary care on the occasion, plaintiff’s decedent would have been able to see the approaching train as easily as the brakeman saw her approaching auto. Plaintiff’s decedent was certainly aware of the fog and was accordingly charged with the duty to exercise the extra degree of caution required. Under the facts of this case the jury could not have concluded that no warning signals were given from the train or that plaintiff’s decedent could not have seen and heard the approaching train in ample time to stop before she reached the crossing. Accordingly, the trial court was correct in directing a verdict for the defendants at the close of plaintiff’s evidence because plaintiff’s decedent was guilty of contributory negligence. I would affirm.